Case 2:18-md-02836-RBS-DEM Document 922 Filed 04/30/20 Page 1 of 3 PageID# 18244



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF VIRGINIA
                                  NORFOLK DIVISION


   IN RE: ZETIA (EZETIMIBE) ANTITRUST
   LITIGATION                                         MDL No. 2:18-md-2836




   THIS DOCUMENT RELATES TO:

   ALL DIRECT PURCHASER CLASS
   ACTIONS



                   MOTION FOR LEAVE TO FILE AMENDED ANSWER

          Defendants Merck & Co., Inc., Merck Sharp & Dohme Corp., Schering-Plough Corp.,

  Schering Corp., MSP Singapore Co. LLC (collectively, “Merck”) seek leave of Court to file the

  attached Amended Answer to the Direct Purchaser Plaintiffs’ Amended Consolidated Class Action

  Complaint (“Amended Complaint”). The grounds and authority in support of this motion are set

  forth in Merck’s Memorandum In Support of Its Motion For Leave to File an Amended Answer

  to Direct Purchaser Plaintiffs’ Amended Consolidated Class Action Complaint filed with this

  motion. A proposed order granting the requested relief is attached as Exhibit 1. Merck’s Proposed

  Amended Answer is attached as Exhibit 2 and a redline of the changes from Merck’s current

  Answer are attached as Exhibit 3.


  DATED: April 30, 2020                               /s/ Stephen E. Noona
                                                      Stephen E. Noona
                                                      Virginia State Bar No. 25367
                                                      KAUFMAN & CANOLES, P.C.
                                                      150 W. Main Street, Suite 2100
                                                      Norfolk, VA 23510-1665
                                                      Telephone: (757) 624-3239
                                                      Facsimile: (888) 360-9092
                                                      senoona@kaufcan.com


  0= 118386021v1
Case 2:18-md-02836-RBS-DEM Document 922 Filed 04/30/20 Page 2 of 3 PageID# 18245




                                          Samuel G. Liversidge (pro hac vice)
                                          Christopher D. Dusseault (pro hac vice)
                                          Deborah L. Stein (pro hac vice)
                                          GIBSON, DUNN & CRUTCHER LLP
                                          333 South Grand Avenue
                                          Los Angeles, CA 90071-3197
                                          Telephone: (213) 229-7855
                                          Facsimile: (213) 229-6855
                                          Sliversidge@gibsondunn.com
                                          CDusseault@gibsondunn.com

                                          Veronica S. Lewis (pro hac vice)
                                          GIBSON, DUNN & CRUTCHER LLP
                                          2001 Ross Avenue
                                          Dallas, TX 75201
                                          Telephone: (214) 698-3320
                                          Facsimile: (214) 571-2936
                                          vlewis@gibsondunn.com

                                          Eric J. Stock (pro hac vice)
                                          GIBSON, DUNN & CRUTCHER LLP
                                          200 Park Avenue
                                          New York, NY 10166
                                          Telephone: (212) 351-2301
                                          Facsimile: (212) 716-0801
                                          estock@gibsondunn.com

                                          Tarek Ismail (pro hac vice)
                                          Jennifer L. Greenblatt (pro hac vice)
                                          GOLDMAN ISMAIL TOMASELLI BRENNAN &
                                          BAUM LLP
                                          200 South Wacker Drive, 22nd Floor
                                          Chicago, IL 60606
                                          Telephone: (312) 681-6000
                                          Facsimile: (312) 881-5191
                                          tismail@goldmanismail.com
                                          jgreenblatt@goldmanismail.com

                                          Counsel for Defendants Merck & Co., Inc.,
                                          Merck Sharp & Dohme Corp., Schering-
                                          Plough Corp., Schering Corp., MSP
                                          Singapore Co. LLC




  0= 118386021v1
Case 2:18-md-02836-RBS-DEM Document 922 Filed 04/30/20 Page 3 of 3 PageID# 18246



                                   CERTIFICATE OF SERVICE

          I hereby certify that on April 30, 2020, I electronically filed the foregoing with the Clerk

  of the Court using the CM/ECF system which will automatically email notification of such filing

  to all counsel of record.



  DATED: April 30, 2020                                 /s/ Stephen E. Noona
                                                        Stephen E. Noona
                                                        Virginia State Bar No. 25367
                                                        KAUFMAN & CANOLES, P.C.
                                                        150 W. Main Street, Suite 2100
                                                        Norfolk, VA 23510-1665
                                                        Telephone: (757) 624-3239
                                                        Facsimile: (888) 360-9092
                                                        senoona@kaufcan.com

                                                        Counsel for Defendants Merck & Co., Inc.,
                                                        Merck Sharp & Dohme Corp., Schering-
                                                        Plough Corp., Schering Corp., MSP
                                                        Singapore Co. LLC




  0= 118386021v1
